United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.M., Appellant
and
U.S. POSTAL SERVICE, SOUTHEASTERN
PROCESSING & DISTRIBUTION CENTER,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1531
Issued: February 25, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 10, 2019 appellant, through counsel, filed a timely appeal from a January 30, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish greater than one
percent permanent impairment of his left upper extremity, for which he previously received a
schedule award.
FACTUAL HISTORY
On February 16, 2007 appellant, then a 46-year-old mail processor, filed a traumatic injury
claim (Form CA-1) alleging that on February 11, 2007 he injured his left elbow when pulling down
trays of mail while in the performance of duty. OWCP accepted the claim for sprain/strain of left
elbow, and subsequently OWCP expanded acceptance of the claim to include lesion of the ulnar
nerve on the left.
On September 19, 2008 Dr. Michael J. Maggitti, a Board-certified orthopedic surgeon,
noted that appellant had failed conservative treatment and an ulnar nerve transposition was
warranted. Surgical records confirm that appellant underwent an authorized ulnar nerve
transposition procedure with ulnar nerve and flexor release on October 14, 2008 which was
performed by Dr. Maggitti. OWCP paid appellant intermittent wage-loss compensation benefits
on the supplemental rolls from October 13, 2008 until December 7, 2008.
On December 19, 2017 appellant, through counsel, filed a claim for a schedule award
(Form CA-7).
In support of his claim, appellant submitted a December 15, 2016 report by Dr. David
Weiss, a Board-certified orthopedic surgeon and osteopath, who noted appellant’s history of injury
and treatment. Regarding appellant’s left elbow, Dr. Weiss reported findings of a well-healed
surgical scar over the medial aspect, joint stable to valgus and varus stress tests. He noted that
appellant had tenderness over his medial epicondyle, and no tenderness over the cubital tunnel.
Tinel’s and ulnar nerve compression tests were positive. Regarding range of motion (ROM),
Dr. Weiss related that he had obtained 3 measurements of appellant’s left elbow and that flexion
and extension were 145/145 degrees, pronation was 80/80 degrees, and supination was 80/80
degrees. He referred to the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides)3 and noted that for entrapment
neuropathy, left ulnar nerve at elbow, appellant had a grade modifier clinical studies (GMCS) of
1, grade modifier functional history (GMFH) of 1, and a grade modifier physical examination
(GMPE) of 2. Dr. Weiss found that, following application of the net adjustment formula,
appellant’s permanent impairment rating remained at two percent. He also referred to Table 15-4
for a Class 1 left medial epicondylitis with flexor release, and found that appellant had a Class 1
impairment with a GMFH of 1, GMPE of 1, and GSCS of 1 therefore the net adjustment was 0,
and appellant’s default impairment rating was five percent impairment, after net adjustment.4
Dr. Weiss concluded that appellant had a combined left upper extremity permanent impairment of

3

A.M.A., Guides (6th ed. 2009).

4

Id. at 399.

2

seven percent for his left ulnar nerve entrapment neuropathy and medical epicondylitis, and that
appellant had reached maximum medical improvement (MMI) on December 16, 2016.
In a report dated April 8, 2018, Dr. Jovito Estaris, Board-certified in occupational
medicine, serving as a district medical adviser (DMA), found that appellant had one percent
permanent impairment of the left upper extremity.
The DMA noted that, for medial epicondylitis, Table 15-4,5 Elbow Regional Grid,
Dr. Weiss chose a Class 1 with a default value of 5, which required a surgical release of flexor or
extensor tendon, however, the medical records did not include an operative report. He indicated
that appellant had surgery for ulnar nerve entrapment which was “completely different from the
surgical release of the flexor or extensor tendon.” The DMA advised that the correct rating was
Class 1, level 1, with a default value of one percent. He also noted that appellant had an injection
to the medial epicondyle, but this was not a surgical release.
The DMA referred to Table 15-23,6 Entrapment/Compression Neuropathy Impairment,
and indicated that the diagnostic test findings were most consistent with a GMCS of 1. He also
noted that the GMFH was consistent with mild intermittent symptoms involving the left upper
extremity for a GMFH of 1, and that examination of the left hand revealed a GMPE of 2. Using
the net adjustment formula, the DMA opined that appellant had one percent impairment to the left
upper extremity with MMI on December 15, 2016. The DMA also noted that the record contained
three sets of ROM measurements; however, under Table 15-33,7 appellant had zero percent loss
of ROM.
By decision dated September 12, 2018, OWCP granted appellant a schedule award for one
percent permanent impairment of the left upper extremity. The award ran for 3.12 weeks for the
period December 15, 2016 to January 15, 2017.
On November 8, 2018 appellant, through counsel, requested reconsideration. Counsel
noted that there was a conflict in the medical opinion evidence between Dr. Weiss and the DMA,
and therefore a referral for an impartial medical evaluation was warranted.
By decision dated January 30, 2019, OWCP found that appellant had no more than the
previously awarded one percent permanent impairment of the left upper extremity. It explained
that Dr. Weiss’ report was of diminished probative value due to the errors in his report.

5

Id. at 399.

6

Id. at 449.

7

Id. at 474.

3

LEGAL PRECEDENT
The schedule award provisions of FECA,8 and its implementing federal regulations,9 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. FECA,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such a determination is a matter which rests in the
discretion of OWCP. For consistent results and to ensure equal justice, the Board has authorized
the use of a single set of tables so that there may be uniform standards applicable to all claimants.
OWCP evaluates the degree of permanent impairment according to the standards set forth in the
sixth edition of the A.M.A., Guides, published in 2009.10 The Board has approved the use by
OWCP of the A.M.A., Guides for the purpose of determining the percentage loss of use of a
member of the body for schedule award purposes.11
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning Disability
and Health (ICF).12 Under the sixth edition, the evaluator identifies the impairment class of
diagnosis (CDX), which is then adjusted GMFH, GMPE, and GMCS.13 The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).14 Evaluators are directed to
provide reasons for their impairment choices, including the choices of diagnoses from regional
grids, and calculations of modifier scores.15
The A.M.A., Guides also provide that the ROM impairment method is to be used as a
stand-alone rating for upper extremity impairments when other grids direct its use or when no other
diagnosis-based sections are applicable.16 If ROM is used as a stand-alone approach, the total of
motion impairment for all units of function must be calculated. All values for the joint are
measured and added.17 Adjustments for functional history may be made if the evaluator

8

Supra note 2 at 8107.

9

20 C.F.R. § 10.404.

10

For decisions issued after May 1, 2009 the sixth edition of the A.M.A., Guides (2009) is used. Federal (FECA)
Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims, Chapter 2.808.6
(March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
11

P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro Rivera, 12 ECAB 348 (1961).

12

A.M.A., Guides (6th ed. 2009), at 3, section 1.3, International Classification of Functioning, Disability and Health
(ICF): A Contemporary Model of Disablement.
13

Id. at 494-531.

14

Id. 411.

15

See R.R., Docket No. 17-1947 (issued December 19, 2018); R.V., Docket No. 10-1827 (issued April 1, 2011).

16

A.M.A., Guides 461.

17

Id. at 473.

4

determines that the resulting impairment does not adequately reflect functional loss and functional
reports are determined to be reliable.18
Regarding the application of ROM or DBI methodologies in rating permanent impairment
of the upper extremities, FECA Bulletin No. 17-06 provides: “As the [A.M.A.,] Guides caution
that if it is clear to the evaluator evaluating loss of ROM that a restricted ROM has an organic
basis, three independent measurements should be obtained and the greatest ROM should be used
for the determination of impairment, the CE [claims examiner] should provide this information
(via the updated instructions noted above) to the rating physician(s).”19
FECA Bulletin further advises: “Upon initial review of a referral for upper extremity
impairment evaluation, the DMA should identify: (1) the methodology used by the rating
physician (i.e., DBI or ROM); and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the [A.M.A.,] Guides allow
for the use of both the DBI and ROM methods to calculate an impairment rating for the diagnosis
in question, the method producing the higher rating should be used.”20
The Bulletin also advises: “If the original impairment rating found by the DMA to be
insufficient was provided from a second opinion or referee physician (versus the claimant’s
physician), the CE should request a supplemental/clarification report from the second opinion or
referee physician to address the medical evidence necessary to complete the impairment
assessment. Medical evidence received in response to this request should then be routed back to
the DMA for a final determination. The CE should not render a decision on the schedule award
impairment rating until the necessary medical evidence has been obtained.”21
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed through an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with an OWCP medical adviser
providing rationale for the percentage of impairment specified.22
ANALYSIS
The Board finds that the case is not in posture for decision.
In a December 15, 2016 report, Dr. Weiss, appellant’s treating physician, noted appellant’s
history of injury and treatment, examined appellant, and determined that appellant had five percent
permanent impairment to the left upper extremity, based upon the diagnosis of left medial
18

Id. at 474.

19

V.L., Docket No. 18-0760 (issued November 13, 2018); FECA Bulletin No. 17-06 (May 8, 2018).

20

Id.

21

Id.

22

See Federal (FECA) Procedure Manual, supra note 10 at Chapter 2.808.6(f) (February 2013). See also J.T.,
Docket No. 17-1465 (issued September 25, 2019); C.K., Docket No. 09-2371 (issued August 18, 2010); Frantz
Ghassan, 57 ECAB 349 (2006).

5

epicondylitis with flexor release. OWCP’s DMA reviewed Dr. Weiss’ report on April 8, 2018.
Regarding the left medial epicondylitis diagnosis, for which Dr. Weiss assigned five percent
permanent impairment, the DMA explained that no operative report was of record, but that
appellant did not undergo a left medial epicondylitis with flexor release therefore appellant did not
have a five percent permanent impairment due to this diagnosis. The DMA explained that using
Table 15-4, appellant’s left medial epicondylitis diagnosis placed him in Class 1, with a default
value of 1, rather than the default value of 5 that Dr. Weiss had assigned based upon a surgical
procedure.
The Board has duly considered the matter and finds that the operative report of October 14,
2008 supports a finding that appellant did undergo a left ulnar nerve transposition with ulnar nerve
and flexor release. As the DMA reported that no operative report was of record, after obtaining
all necessary medical evidence, the entire medical record should be routed back to the DMA for
an opinion concerning the nature and percentage of impairment in accordance with the A.M.A.,
Guides.23 After such further development as necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

23

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the January 30, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and this case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: February 25, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

